Citation Nr: 1454189	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-49 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected vitiligo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1999 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2012, the Veteran testified in a Board personal hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC (Central Office Board hearing).  A copy of the hearing transcript is associated with the claims file.  

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2012 Board Remand is included in the Duties to Notify and Assist section below.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's vitiligo affects exposed areas and is assigned a 10 percent disability rating, which is the maximum rating authorized under Diagnostic Code 7823.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for vitiligo have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7823 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for vitiligo, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records (pursuant to the March 2012 Board Remand), and VA examinations to assist with the claim.  In this regard, in June 2007 and April 2012 (pursuant to the March 2012 Board Remand), VA provided the Veteran with VA skin examinations to help determine the severity of the service-connected vitiligo.  As the VA skin examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's skin disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for vitiligo.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's physical claims file and electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating Analysis for Vitiligo

A July 2007 rating decision granted service connection for vitiligo with an initial 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7823.  The Veteran contends that the vitiligo is more severe than contemplated by the current 10 percent disability rating.  During the January 2012 Central Office Board hearing, the Veteran testified that her vitiligo was manifested by various symptoms not included in the diagnostic code criteria for vitiligo.  The Veteran testified that the vitiligo disability covered 100 percent of her body, including her face and head.  The Veteran also stated in writing and at the hearing that, in addition to depigmentation of the skin, the service-connected vitiligo disability caused the following skin abnormalities: the skin reddens, blisters, and becomes sensitive with minimal exposure to the sun; psoriasis on the right elbow; and patches of skin become scaly, indurated, or inflexible.

Diagnostic Code 7823 provides that vitiligo is rated at 10 percent with exposed areas affected and at zero percent (noncompensable) with no exposed areas affected.  10 percent is the maximum available rating under Diagnostic Code 7823.  38 C.F.R. § 4.118, Diagnostic Code 7823 (2014).

In June 2007, the Veteran underwent a VA examination of the skin.  The VA examiner indicated that the percentage of total body surface area involved is 100 percent and the percentage of exposed area involved is 100 percent.  The Veteran was not under any treatment at that time.

Pursuant to the March 2012 Board Remand, the Veteran underwent another VA examination of the skin in April 2012.  Again, the VA examiner indicated that the percentage of total body surface area and percentage of exposed body surface area were both 100 percent.  

The Veteran is currently receiving the maximum allowable rating under Diagnostic Code 7823.  Therefore, a higher schedular rating for the service-connected vitiligo may not be granted under Diagnostic Code 7823 regardless of how much of the body it covers.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Accordingly, the appeal for a higher initial rating pursuant to Diagnostic Code 7823 is not warranted for the entire initial rating period.

Because the Veteran is receiving the maximum rating possible under Diagnostic Code 7823, the Board has considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected vitiligo.  Schafrath, 1 Vet. App. at 589.  In this case, the evidence of record does not indicate that the Veteran's vitiligo has resulted in scarring.  Therefore, a higher or separate rating under Diagnostic Codes 7800 - 7805 is not warranted for scars.  However, Diagnostic Code 7800 also involves other disfigurement of the head, face, or neck.  The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2000), VA's General Counsel interpreted that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations, or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.

The revisions to the skin rating criteria are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; accordingly, those criteria are applicable to the claim, but only for the period on or after the effective dates of the new regulations.

The Board will first discuss the appropriate rating for the Veteran's disfigurement under the criteria in effect at the time she filed her claim in March 2007.  See 38 C.F.R. §  4.118, Diagnostic Codes 7800-7805 (2007).  The appropriate rating for the Veteran's disfigurement, under the revisions that became effective September 23, 2008, will be discussed separately.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The 8 characteristics of disfigurement, for the purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one- quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).

As noted, the criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  Under the criteria that became effective September 23, 2008, Diagnostic Code 7800 was not changed in a manner that is outcome determinative in this case.  The 8 characteristics of disfigurement, for the purposes of evaluation under 38 C.F.R. § 4.118, did not change from the 2007 version.

Under the 2008 revisions, however, an amendment to Diagnostic Code 7800 found in Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) instructs the rater that characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

During the April 2012 VA examination, the VA examiner indicated that the Veteran has widespread depigmented lesions, which are clearly visible and disfiguring that affect the entire face, head, and neck area, including other exposed parts.  Aside from the hypopigmentation, the VA examiner noted no palpable tissue loss, no areas of skin that are elevated, depressed, irregular, or atrophic, no underlying soft tissue areas missing, no psoriasis, and no areas of scaly skin, induration, or inflexibility.  The VA examiner opined that sun exposure will continue to lighten the skin.  In addition, the VA examiner explicitly indicated that the Veteran had no specific symptoms aside from the visible disfigurement (depigmentation).  

In this case, only one of the 8 characteristics of disfigurement (skin hypo- or hyper- pigmented in an area exceeding six square inches) have been met at any time during the appeal; therefore, a separate or higher rating under Diagnostic Code 7800 is not warranted.  While the Veteran has argued that her skin becomes red, blisters, and becomes sensitive with minimal exposure to the sun, psoriasis on the right elbow, and that patches of skin become scaly, indurated, or inflexible, upon physical evaluation, the April 2012 VA examiner found no psoriasis and no skin that was scaly, indurated, or inflexible.  A July 2011 private treatment record reflects that the Veteran was treated for scaly patches on the arms, bilaterally; however, these symptoms were attributed to eczema, not to vitiligo.  The Veteran is separately service-connected for eczema with a 10 percent disability rating.  

Here, while the Veteran's vitiligo results in one characteristic of disfigurement, skin hypopigmentation, which warrants a 10 percent rating under Diagnostic Code 7800, the Board does not find that this warrants a separate 10 percent rating.  Vitiligo is defined as depigmentation of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2097 (31st Ed. 2007).  In Amberman v. Shinseki, the Federal Circuit addressed the pyramiding question in the context of two psychiatric disabilities.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  The Federal Circuit explained that although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Id.  The Federal Circuit further explained that it is the overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called 'pyramiding.'"  Id. at 1380-81.  The Federal Circuit then cited Esteban v. Brown, 6 Vet. App. 259 (1994), and explained that it agreed that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology."  Id. at 1381.

Clear from these cases is that it is the symptomatology that matters in determining whether separate ratings can be assigned, not the fact that there are separate diagnoses.  The case now before the Board is distinguishable from Esteban.  Here, the symptomatology of the Veteran's disfigurement (skin hypopigmentation) overlaps with the symptomatology of her service-connected vitiligo (depigmentation).  That is, the Veteran has the same impairment from the disfigurement as she does from the vitiligo.  Her symptomatology from the disfigurement is not distinct and separate from her symptomatology from the vitiligo.  The Board finds no symptom of her vitiligo that is not contemplated by the rating under Diagnostic Code 7823 and a separate rating under Diagnostic Code 7800 is not warranted.

Based on the above, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected vitiligo has been manifested, at worst, by affecting exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 7823.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 10 percent during any time within the initial rating period on appeal from March 19, 2007.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent for vitiligo, for any period.  Because the preponderance of the evidence is against the appeal in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. §  5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected vitiligo are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire rating period, the Veteran's vitiligo has been manifested by depigmentation affecting 100 percent of exposed areas and 100 percent of the total body surface area.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7823.  The schedular rating criteria, including Diagnostic Code 7823 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  These ratings consider disfigurement, scars, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  As discussed above, other reported symptoms are related to the service-connected eczema or have been differentiated from the vitiligo by competent medical opinion.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms manifested by the Veteran's service-connected vitiligo are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with vitiligo, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial disability rating in excess of 10 percent for service-connected vitiligo is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


